United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Indianapolis, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0482
Issued: June 7, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 3, 2017 appellant, through counsel, filed a timely appeal from a
November 14, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of this case.
ISSUE
The issue is whether OWCP properly exercised its discretion in denying appellant’s
requests for travel reimbursement for a hotel stay and meals on October 26, 2015.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

On appeal counsel argues that the hearing representative ignored appellant’s testimony
when affirming the denial of his request for reimbursement.
FACTUAL HISTORY
On April 6, 1986 appellant, then a 37-year-old postal clerk, filed an occupational disease
claim (Form CA-2) alleging that on March 10, 1986 he first realized that his respiratory
condition was due to exposure to toxic paint fumes at work. OWCP accepted the claim for
respiratory distress and allergic pneumonitis due to paint fume exposure, which was
subsequently expanded to include right leg deep venous thrombosis, low back pain, and rectal
bleeding due to treatment for his respiratory distress. It paid compensation for accepted periods
of disability. Appellant accepted the employing establishment’s January 25, 2011 limited-duty
offer on February 3, 2011.
Appellant filed a schedule award claim (Form CA-7) on October 24, 2014.
On December 15, 2014 OWCP informed appellant that a second opinion examination
was necessary to address the issue of permanent impairment. It advised that it would pay for the
examination and would reimburse appellant “for any reasonable and necessary expense incurred
in obtaining this examination.”
On October 15, 2015 OWCP referred appellant for a second opinion evaluation with
Dr. Richard B. Fries, a Board-certified vascular and general surgeon. The appointment was
scheduled for 9:30 a.m. on October 26, 2015 in Cincinnati, Ohio.
In a letter dated December 10, 2015, OWCP advised counsel that it had not received
Dr. Fries’ report from the October 26, 2015 examination as the report was found to be
incomplete and an addendum report had been requested from the physician.
On December 29, 2015 appellant’s spouse contacted OWCP via telephone inquiring
about reimbursement for travel-related expenses to the second opinion examination.
Appellant stated that the appointment with Dr. Fries was scheduled for 9:30 a.m. He
noted that he had been informed that the appointment was at no cost to him and that reasonable
and necessary costs incurred from the examination would be reimbursed. Due to the early
appointment time, traffic congestion, and unfamiliarity with the area, appellant made a
reservation to stay overnight at a hotel close to Dr. Fries’ office. In a letter dated December 30,
2015, he provided an explanation for the reimbursement request for lodging and meals and
requested that they be approved.
By decision dated January 11, 2016, OWCP denied appellant’s request for
reimbursement for an overnight hotel stay and meals resulting from the overnight stay. It found
that its procedures did not provide for reimbursement for lodging and meals when travel time
required was under 12 hours total, less than 500 miles round trip. Also reimbursement for
lodging required prior authorization.
In a letter dated January 19, 2016, counsel requested a telephonic hearing before an
OWCP hearing representative, which was held on September 13, 2016. During the hearing
2

appellant testified that Dr. Fries’ office was approximately 130 miles from his home or 260 miles
round trip. He testified that by traveling the day before, he was able to avoid rush hour traffic
and could be near the doctor’s office, so that he could arrive on time for the appointment.
By decision dated November 14, 2016, OWCP’s hearing representative affirmed the
January 11, 2016 decision denying reimbursement for appellant’s lodging and meal expenses.
She noted appellant’s hearing testimony as to why he believed he was entitled to reimbursement
for lodging and meals and that he had been reimbursed for mileage for travel from his home and
back from the examination. However, the hearing representative found OWCP’s procedures did
not provide for reimbursement for lodging and meal expenses when travel time required was
under 12 hours total, less than 500 miles round trip, and without prior authorization.
LEGAL PRECEDENT
Section 8103 of FECA provides that the United States shall furnish to an employee who
is injured while in the performance of duty, the services, appliances, and supplies prescribed or
recommended by a qualified physician, which OWCP considers likely to cure, give relief, reduce
the degree of the period of disability, or aid in lessening the amount of monthly compensation.3
Section 10.322 of title 20 of the Code of Federal Regulations provide in pertinent part:
“OWCP will pay second opinion and referee medical specialist directly. OWCP will reimburse
the employee all necessary and reasonable expenses incident to such an examination, including
transportation, costs….”4
OWCP’s FECA Procedure Manual states that “[t]here will be no reimbursement for
meals or lodging when travel is for less than 12 hours in total or fewer than 500 miles round
trip.” It also requires appellant to seek prior authorization for lodging.5
ANALYSIS
OWCP accepted appellant’s claim for respiratory distress and allergic pneumonitis due to
paint fume exposure and right leg deep venous thrombosis, low back pain, and rectal bleeding
due to treatment for his respiratory condition. On October 15, 2015 it referred appellant for a
second opinion evaluation with Dr. Fries scheduled for October 26, 2015 at 9:30 a.m. Appellant
was examined by Dr. Fries on October 26, 2015 at the scheduled time. OWCP denied
appellant’s request for reimbursement for lodging and meals by decision dated January 11, 2016.
That decision was affirmed by an OWCP hearing representative in a November 14, 2016
decision. The issue on appeal is whether OWCP properly exercised its discretion in denying
appellant’s claim for reimbursement.

3

Id. at § 8103.

4

20 C.F.R. § 10.322

5

Federal (FECA) Procedure Manual, Part 5 -- Overview of the BPS, Unique Bills, Chapter 5.200.9(i)
(April 2005).

3

The Board finds that OWCP acted within its discretion in denying appellant’s claim for
reimbursement for lodging and meals to attend an OWCP-directed medical examination.
Appellant argued that he was entitled to reimbursement for his lodging and meals
because of his concern about traffic as the appointment was early in the morning. He also noted
that he was unfamiliar with the area where the doctor’s office was located.
The Board finds that OWCP’s procedures provide that reimbursement will not be made
for lodging when travel was less than 12 hours total or less than 500 miles round trip.6 Further,
such requests must be made in advance.7 Appellant testified at the hearing that the distance from
his home to the appointment was 260 miles round trip and less than 12 hours in total.8 The
hearing representative further noted that appellant had not requested authorization for lodging in
advance. Consequently, OWCP properly denied appellant’s request for reimbursement for
lodging and meal expenses.9
On appeal counsel argues that the hearing representative ignored appellant’s testimony in
affirming the denial of his claim for reimbursement. To the contrary, the hearing representative
did consider appellant’s testimony, but found the requirements of the FECA Procedure Manual
determinative with respect to determining whether appellant was entitled to reimbursement for
the cost of a hotel stay and meals.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reimbursement of an
overnight hotel stay and meals incurred on October 26, 2015.

6

Id.

7

Supra note 5.

8

Id.

9

T.M., Docket No. 11-449 (issued September 20, 2011).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 14, 2016 is affirmed.
Issued: June 7, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

